Citation Nr: 1202130	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-42 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected lumbar spondylosis.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected status post right femoral fracture and femoral condyle fracture with partial transection of quadriceps mechanism.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, in which the RO granted service connection for lumbar spondylosis and assigned a noncompensable disability rating effective April 18, 2006, and denied a disability rating greater than 10 percent for the Veteran's already service-connected status post right femoral fracture and femoral condyle fracture with partial transection of quadriceps mechanism.  The Veteran disagrees with the failure to provide higher disability ratings for these two disabilities.  


REMAND

In the substantive appeal which was received at the RO in November 2009, the Veteran requested a hearing in this matter before a Veterans Law Judge (VLJ) sitting at the RO.  The Veteran has not withdrawn his request.  

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

In view of the pending hearing request in this matter, the Board must remand the case to ensure that the Veteran is afforded all due process of law.  Accordingly, this case is REMANDED for the following development:

1.  Schedule the Veteran for a hearing before a VLJ at the RO (i.e., Travel Board hearing) in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.
2.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


